DIXON, Judge.
Defendant appeals his conviction for careless and imprudent driving and a sentence of three months in the county jail. The defendant, in his brief, asserts the information was fatally defective. The prosecuting attorney has not filed a brief nor appeared on the appeal.
The state’s second amended information, omitting caption, reads:
SECOND AMENDED INFORMATION
Comes now Kandice Johnson, Assistant Prosecuting Attorney within and for the County of Boone and State of Missouri on or about the date of February 2, 1979, and upon her official oath states that the defendant, did unlawfully operate a motor vehicle near Route PP and Clark Lane in a careless and imprudent manner such as to endanger the property and life of things and persons upon said highway; contrary to the form of the statutes in such cases made and provided and all against the peace and dignity of the State.
/S/ KANDICE JOHNSON
Assistant Prosecuting Attorney
The information fails to provide facts charging the manner of careless and imprudent operation of a motor vehicle. Nor does it even specify that the operation of the motor vehicle in question was upon a highway. The language, “near Route PP and Clark Lane,” does not assert factually a location upon any particular highway. Nor does the information state that the offense occurred in Boone County, Missouri, where the case was filed. The information was fatally defective under the authority of State v. Reynolds, 274 S.W.2d 514 (Mo.App.1955), and State v. McCloud, 313 S.W.2d 177 (Mo.App.1958).
The judgment of conviction is reversed.
All concur.